Citation Nr: 0103059	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-23 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether a timely substantive appeal was received to complete 
an appeal from an April 1997 rating decision which determined 
that new and material evidence had not been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) in connection with a July 1999 determination by the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which found that a timely 
substantive appeal had not been received to complete an 
appeal from an April 1997 rating decision that found that new 
and material evidence had not been received to reopen a claim 
of entitlement to service connection for PTSD.  A notice of 
disagreement from the July 1999 determination was received in 
August 1999, a statement of the case was issued in November 
1999, and a substantive appeal was received in November 1999.


FINDINGS OF FACT

1.  By rating decision dated in April 1997, the RO determined 
that the veteran had not submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
PTSD; notice of this determination was mailed to the veteran 
on May 2, 1997.

2.  A notice of disagreement with respect to the April 1997 
RO decision was date-stamped as received on April 27, 1998.

3.  A statement of the case was mailed to the veteran on July 
20, 1998.

4.  An appeal to Board of Veterans' Appeals (VA Form 9) was 
dated-stamped as received on July 9, 1999.

5.  A written request for an extension of the time for filing 
the substantive appeal was not received. 


CONCLUSION OF LAW

A timely substantive appeal was not received to complete an 
appeal from the April 1997 rating decision.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was denied entitlement to service connection of 
PTSD by a December 1982 rating decision.  In April 1997 the 
RO determined that the veteran had not submitted new and 
material evidence to reopen the claim for service connection 
for PTSD; notice of the April 1997 decision was mailed to the 
veteran on May 2, 1997.

On April 27, 1998, the RO received a notice of disagreement 
from the April 1997 rating decision.  In response to this, 
the RO issued the veteran a statement of the case on July 20, 
1998, which included discussion of the pertinent facts, laws 
and regulations regarding the issue of whether new and 
material evidence had been submitted to reopen a claim for 
service connection for PTSD.  An attached cover letter 
informed the veteran that he had to file a substantive appeal 
with regard to this claim.  He was told that he had to file 
said substantive appeal within 60 days from the date of the 
letter or within the remainder, if any, of the one-year 
period from the date of the letter notifying him of the 
action he appealed.

On July 9, 1999, the RO received the veteran's substantive 
appeal (VA Form 9) on the issue of whether new and material 
evidence had been submitted to reopen a claim for service 
connection for PTSD.  On July 16, 1999, the RO informed the 
veteran that the VA Form 9 received in July 9, 1999 would be 
treated as a reopened claim for service connection for PTSD 
and would not be accepted as a timely appeal to the July 20, 
1998 statement of the case.  The veteran expressed 
disagreement with the RO's determination and the present 
appeal ensued.

Under the pertinent statutes and regulations, appellate 
review will be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 
20.200.  Ordinarily, the notice of disagreement must be filed 
within one year from the date of mailing of the notice of the 
result of the initial review or determination.  38 U.S.C.A. § 
7105(b)(1); 38 C.F.R. § 20.302(a).  Thereafter, a statement 
of the case is to be prepared unless the benefit being sought 
is granted in full.  38 U.S.C.A. § 7105(d)(1).  A claimant 
must file the substantive appeal within 60 days from the date 
the statement of the case is mailed or within the remainder 
of the one-year time period from the date of mailing of 
notice of the initial determination being appealed, whichever 
ends later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).

An extension of the 60 day-period for filing a Substantive 
Appeal, or the 60-day period for responding to a Supplemental 
Statement of the Case when such a response is required, may 
be granted for good cause.  A request for such an extension 
must be in writing and must be made prior to expiration of 
the time limit for filing the Substantive Appeal or the 
response to the Supplemental Statement of the Case.  38 
C.F.R.§ 20.303.

If the claimant fails to file a substantive appeal in a 
timely manner, and fails to timely request an extension of 
time, the claimant is statutorily barred from appealing the 
RO decision.  Roy v. Brown, 5 Vet. App. 554 (1993).

In this case, the RO notified the veteran of the April 1997 
rating decision by means of a letter dated on May 2, 1997.  
Therefore, the one-year appeals period would have expired in 
May 1998, one year after the date of mailing of the notice of 
the result of the initial review or determination.

A statement of the case (from the April 1997 rating decision) 
was mailed to the veteran on July 20, 1998.  As noted, a 
claim must be completed by the filing of a substantive appeal 
within 60 days after the mailing of a statement of the case 
or within the remainder of the one-year period after the 
mailing of notice of the initial determination, whichever is 
longer.  Under the facts of this case, therefore, a 
substantive appeal had to have been received within 60 days 
of July 20, 1998 (the date the statement of the case was 
mailed).  However, a substantive appeal was not received 
until July 1999, well beyond the expiration of the 60 day 
period.   

The Board has been unable to identify any document filed 
within the requisite time period which satisfied the 
requirements of a substantive appeal.  Further, there is no 
evidence in the claims file showing that the veteran 
requested an extension of time for filing a substantive 
appeal in the manner required by 38 C.F.R.§ 20.303.  The 
Board notes that the veteran's representative has suggested 
that the veteran's mental disability may have had a role in 
the veteran's failure to timely file his substantive appeal 
with the April 1997 rating decision.  However, the Board 
notes that the veteran was able to adequately address other 
claims during the time period in question.  Further, a March 
1996 mental disorders examination found that the veteran was 
considered competent to manage his own funds.

Accordingly, as a timely substantive appeal was not received 
to complete an appeal from the April 1997 rating decision, 
the Board is without jurisdiction to review that rating 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.


ORDER

The appeal is denied.



		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals



 

